Citation Nr: 0421899	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  00-24 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased evaluation for chronic dorsal-
lumbar strain, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1958 to July 1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2000 rating decision of the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO continued a 20 percent disability 
evaluation for chronic dorsal-lumbar strain. 

In October 2002, upon finding that the veteran had requested 
a local hearing with the AOJ, the Board remanded the claim 
for the AOJ to schedule the hearing.  The hearing was held in 
February 2003.  A transcript of this hearing has been 
associated with the claims file.  


FINDING OF FACT

Chronic dorsal-lumbar strain is manifested by no more than 
moderate limitation of motion and moderate overall functional 
impairment.


CONCLUSION OF LAW

Chronic dorsal-lumbar strain is no more than 20 percent 
disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295; 68 
Fed. Reg. 51,456 (Diagnostic Code 5237) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the November 2000 statement of the case, the RO provided the 
veteran with the old rating criteria for Diagnostic Code 
5291, limitation of motion of the dorsal spine, with the old 
rating criteria for Diagnostic Code 5292, limitation of 
motion of the lumbar spine, and with the old rating criteria 
for Diagnostic Code 5295, lumbosacral strain.  

The Board notes that the veteran was not provided with the 
new General Rating Formula for Diseases and Injuries of the 
Spine.  This was not prejudicial to the veteran, however, as 
the changes to the rating criteria are minimal.  The new 
criteria merely describe with greater specificity the old 
rating criteria of slight, moderate, and severe disability.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In a January 2003 VCAA letter, under a heading 
entitled "VA's Duty to Assist You in Obtaining Evidence for 
Your Claim," the RO stated that it would help the veteran 
obtain medical records, employment records, or records from 
other Federal agencies, but that the veteran had to provide 
the RO with sufficient information so that it could obtain 
the records from the appropriate person or agency.  The RO 
stressed that it was still the veteran's responsibility to 
make sure that the records were received by it.  In addition, 
under a heading entitled "How Can You Help VA," the RO 
stated that it was the veteran's responsibility to make sure 
that the RO received all requested records that were not in 
the possession of a Federal department or agency.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's VA and private 
treatment records.  The veteran has not indicated the 
existence of any additional records that would aid in 
substantiating his claim.

The Board notes that VA provided VCAA notice to the appellant 
after the initial AOJ decision was issued.  Pelegrini v. 
Principi, No. 01-944, (U.S. Vet. App. June 24, 2004) 
[Pelegrini II].  The Board finds that this was not 
prejudicial to the appellant, however.  Although the VCAA 
notice was provided after the initial AOJ decision, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was addressed and a 
Supplemental Statement of the Case was provided to the 
appellant.  This constituted process.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The Board finds that the timing of the VCAA notice 
was harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met. 

The Board finds that the preponderance of the evidence is 
against a grant of an increased evaluation for chronic 
dorsal-lumbar strain.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2003).  

Under Diagnostic Code 5291, slight limitation of motion of 
the dorsal spine warrants a 0 percent disability rating, 
moderate limitation of motion of the dorsal spine warrants a 
10 percent disability rating, and severe limitation of motion 
of the dorsal spine warrants a 10 percent disability rating.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003) (effective 
prior to September 26, 2003).

Under Diagnostic Code 5292, slight limitation of motion of 
the lumbar spine warrants a 10 percent disability rating, 
moderate limitation of motion of the lumbar spine warrants a 
20 percent disability rating, and severe limitation of motion 
of the lumbar spine warrants a 40 percent disability rating.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003) (effective 
prior to September 26, 2003).

Under Diagnostic Code 5295, effective prior to September 26, 
2003, lumbosacral strain with slight subjective symptoms only 
warrants a zero percent disability rating, with 
characteristic pain on motion warrants a 10 percent 
disability rating, with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position warrants a 20 percent disability rating, 
and severe, with listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).  

A new rating formula for the spine became effective September 
26, 2003.  Under the new rating formula, lumbosacral strain 
is numbered as Diagnostic Code 5237 and is evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine.  Under this Formula, forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 35 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of height warrants a 
10 percent disability rating.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent 
disability rating.  Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or favorable ankylosis of the 
entire thoracolumbar spine warrants a 40 percent disability 
rating.  Unfavorable ankylosis of the entire thoracolumbar 
spine warrants a 50 percent disability rating.  Unfavorable 
ankylosis of the entire spine warrants a 100 percent 
disability rating.  68 Fed. Reg. 51,456 (2003) (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5243).

Disability evaluations are based on functional impairment.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran was originally granted service connection for 
chronic dorsal-lumbar strain in a February 1976 rating 
decision.  The AOJ assigned a 20 percent disability 
evaluation under Diagnostic Code 5295.  The veteran filed a 
claim for an increased evaluation in November 1999.

In private outpatient treatment reports from October 1999, it 
was noted that the veteran's back had been basically 
asymptomatic over the last several years until a work injury 
in October 1999.  The veteran ambulated very stiffly and 
moved on and off the examination table with pain.  He had 
anterior flexion to 90 degrees, but had significant pain upon 
arising from the flexed position and had virtually no 
extension secondary to pain.  The assessment was left-sided 
low back pain with radicular symptoms in the left leg, 
suggesting some sciatic irritation.

In a December 1999 VA examination report, the veteran 
reported that his back would go out about twice yearly, which 
would be severe and would occur in the region of the lower 
back.  He would also have episodes of back pain, to a lesser 
degree, about once monthly.  The veteran stated that his back 
was getting worse.  Flexion of the lumbar spine was 60 
degrees, with pain.  Extension was 38 degrees, with pain.  
Left lateral flexion was 36 degrees, with no significant 
pain.  Right lateral rotation was 40 degrees, with no 
significant pain.  Left rotation was 28 degrees, with pain.  
His posture and gait were normal.  Percussion of the lumbar 
spine did not elicit any pain.  There was mild paraspinal 
muscle spasm on the left. Straight leg raising on the right 
caused pain in the left lower lumbar region.  The examiner 
stated that the history and findings indicated a lumbar 
strain, and that the possibility of sciatica on the left was 
probably largely resolved.  He stated that there seemed to be 
no evidence that the dorsal spine was involved.

In a May 2000 VA outpatient treatment report, the veteran 
reported having chronic low back pain.  Upon physical 
examination, the examiner noted that straight leg raises and 
deep knee bends elicited minimal discomfort in the 
lumbosacral area without pain radiation to either lower 
extremity.  There was no tenderness noted on palpation.

In a March 2001 examination report, the veteran reported that 
his back pain had become worse.  He reported that he had not 
had the previous major back episodes as described in the 
December 1999 examination report, because he no longer 
engaged in heavy lifting.  He did still have frequent lesser 
episodes of back pain.  Back flexion was to 90 degrees and 
extension was to 20 degrees.  There was pain with extension.  
Lateral flexion on the right was 30 degrees and on the left 
was 35 degrees.  Rotation was 10 degrees on each side, which 
seemed to produce back pain on each side and into the 
buttock.  His posture was good.  The impression was low back 
pain.  A March 2001 x-ray report noted that there was very 
subtle narrowing of the L5-S1 disc space, but that the 
lumbosacral spine was otherwise normal.

In an October 2001 VA outpatient treatment report, the 
veteran presented with chronic low back pain.  The examiner 
noted that the veteran clearly did not have ankylosis 
spondylitis or spondylosis.  There was no current low back 
pain, tenderness, hypertrophy, or spasm.  Flexion was to 110 
degrees, extension was to 25 degrees, lateral flexion was 30 
degrees on each side and lateral rotation was 45 degrees on 
each side.  The diagnosis was chronic low back pain with no 
sciatica or radiculopathy.

In an August 2002 VA outpatient treatment report, it was 
noted that the veteran had a normal gait.  

In a letter dated in November 2002, the veteran asserted that 
the bones on both sides of his spine were always sore, but no 
x-rays had ever been taken in that area.  He stated that he 
had been told it was the sciatic nerve.  He stated that his 
back hurt all the time, and that he could hardly walk.  He 
stated that it was especially difficult to ambulate at work, 
where he would often use ladders and narrow walkways.

In a January 2003 VA outpatient treatment report, it was 
noted that the veteran had low back pain located over the 
right and left sacroiliac joints, but no radiation of pain 
into the lower extremities.

At the February 2003 hearing, the veteran stated that he had 
back pain that started in the back and went down to both 
legs.  He also stated that he would have back spasms for 
three or four days at a time.  He stated that he had 
continuous pain at a five on a scale from one to ten.  He 
stated that he would mess himself and that this was due to 
his back.

This evidence shows no more than moderate limitation of 
motion, warranting no more than a 20 percent disability 
evaluation under the old or new rating criteria.  In order to 
warrant a higher evaluation under the old criteria, the 
evidence must show severe chronic dorsal-lumbar strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  There is no evidence of listing of the whole spine 
to the opposite side, positive Godlthwaite's sign, marked 
limitation of forward bending in a standing position, or loss 
of lateral motion with osteo-arthritic changes.  Forward 
flexion ranged from 60 degrees to 110 degrees.  Left lateral 
flexion ranged from 30 degrees to 36 degrees.  Right lateral 
flexion ranged from 30 degrees to 40 degrees.  There was some 
narrowing of the joint space, as reported in the March 2001 
x-ray report.  However, it was noted to be very subtle, and 
the lumbosacral spine was otherwise normal.  Further, 
narrowing of the joint space is only one of the criteria 
listed, and the veteran did not have abnormal mobility on 
forced motion.  His symptoms more nearly approximate the 20 
percent disability evaluation.  Further, his limitation of 
motion is no more than moderate, warranting no more than a 20 
percent disability evaluation under Diagnostic Code 5292.  
Forward flexion ranged from 60 to 110 degrees.  Left lateral 
flexion ranged from 30 degrees to 36 degrees.  Right lateral 
flexion ranged from 30 degrees to 40 degrees.  These findings 
indicate no more than moderate limitation of motion and no 
more than moderate overall functional impairment.

The veteran does not meet the criteria for a higher 
disability evaluation under Diagnostic Code 5291, limitation 
of motion of the dorsal spine, as the December 1999 VA 
examination report indicated that there seemed to be no 
evidence that the dorsal spine was involved in the veteran's 
back disability.  

In order to warrant a higher evaluation under the new rating 
criteria, the evidence must show forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  There was no 
ankylosis shown, as the veteran did have motion of the spine.  
Forward flexion was 90 degrees in October 1999, 60 degrees in 
December 1999, 90 degrees in March 2001, and 110 degrees in 
October 2001.  Thus, forward flexion was not 30 degrees or 
less, and the higher rating is not warranted under the new 
rating criteria.  Similarly, his combined range of motion has 
always exceeded 120 degrees.  The 20 percent disability 
evaluation takes into account the veteran's pain on motion.  
The Board finds that flexion to at least 60 degrees, even 
with pain, shows no more than moderate overall functional 
impairment.

The Board notes that at the February 2003 hearing, the 
veteran complained of bowel impairment due to his back 
disability.  The new rating criteria provide for a separate 
disability evaluation for any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment.  However, there is no competent evidence 
linking the veteran's bowel impairment to his chronic dorsal-
lumbar strain.  He does not have the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinksi, 2 Vet. App. 492, 494 
(1992).  Whether his bowel impairment is due to his chronic 
dorsal-lumbar strain is a matter of medical etiology.  The 
Board notes that the veteran does have a history of irritable 
bowel syndrome.  However, there is no competent evidence 
linking this to his chronic dorsal-lumbar strain.  Further, 
just a month prior to the hearing, in the January 2003 VA 
outpatient treatment report, the veteran denied diarrhea or a 
change in bowel habit.  This conflicts with his testimony at 
the hearing, and it conflicts with his letter of November 
2002, where he stated that most of the time he would mess 
himself and not even know or feel it coming, and that it had 
been happening for four months.

The veteran has also stated that he has sciatica due to his 
chronic dorsal-lumbar strain.  Although the veteran is 
competent to report that he has pain radiating from his back 
to his legs, he is not competent to diagnose sciatica.  He 
does not have the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving medical diagnoses.  Espiritu, 2 Vet. App. at 494.  
In the December 1999 examination report, the examiner stated 
that the possibility of sciatica on the left was probably 
largely resolved.  In the May 2000 VA outpatient treatment 
report, the examiner stated that straight leg raises and deep 
knee bends elicited minimal discomfort in the lumbosacral 
area without pain radiation to either lower extremity.  In 
the October 2001 VA outpatient treatment report, the 
diagnosis was chronic low back pain with no sciatica or 
radiculopathy.  The Board finds the medical evidence 
indicating that the veteran does not have sciatica more 
probative than the veteran's assertions in a claim for 
monetary benefits.  Similarly, the left leg stocking 
hyperesthesia did not fit nerve root involvement and nothing 
otherwise establishes a relationship to the service-connected 
low back disorder.
 
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of an 
increased evaluation for chronic dorsal-lumbar strain, and 
there is no doubt to be resolved.  Gilbert, 1 Vet. App. at 
55.

Finally, review of the record reveals that the RO has not 
expressly considered referral of this case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2003).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board finds that the evidence does not show 
that this case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Board concludes that 
referral of this case to the Under Secretary or the Director, 
Compensation and Pension Service, for assignment of an 
extraschedular evaluation is not warranted.




ORDER

Entitlement to an increased evaluation for chronic dorsal-
lumbar strain is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



